EXHIBIT 32.1 TRIMEDYNE, INC. CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2003 In connection with the Annual Report of Trimedyne, Inc. (the Company) on Form 10-K for the fiscal year ended September 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Marvin P. Loeb Chairman and Chief Executive Officer, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2003, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition, results of operations, and cash flows of the Company. /s/ Marvin P. Loeb Marvin P. Loeb Chairman and Chief Executive Officer February 3, 2012
